--------------------------------------------------------------------------------

Exhibit 10.1

LONGHAI STEEL INC.

NOTICE OF STOCK OPTION GRANT

Name: Jeff Cooke Address:

You have been granted an option (the “Option”) to purchase common stock
(“Shares”) of Longhai Steel Inc. (the “Company”), subject to the terms and
conditions of the attached Stock Option Agreement, as follows:

  Date of Grant: January 11, 2012   Vesting Commencement Date: January 11, 2012
  Exercise Price per Share: $0.70   Total Number of Shares Granted: 30,000  
Total Exercise Price: $21,000   Type of Option: Non-Qualified Stock Option  
Expiration Date: January 10, 2015

Vesting Schedule:

50% of the Option vests on January 11, 2012. The remaining Option vests on
December 31, 2012. Notwithstanding the foregoing, the Option will become fully
vested and exercisable upon a Change in Control.

Termination Period:

To the extent vested, this Option will be exercisable for three (3) months after
the Termination Date, unless (i) termination is due to Optionee’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after the Termination Date or (ii) the Optionee is Terminated for Cause, in
which case this Option will terminate on the Termination Date. In no event may
this Option be exercised later than the Expiration Date provided above.

--------------------------------------------------------------------------------

LONGHAI STEEL INC.

STOCK OPTION AGREEMENT

This STOCK OPTION AGREEMENT (“Agreement”), dated as of the 11th day of January,
2012 is made by and between Longhai Steel Inc., a Nevada corporation (the
“Company”), and Jeff Cooke (the “Optionee”).

BACKGROUND

The Company, acting through its Board of Directors (the “Board”), approved the
grant to the Optionee, effective as of the date set forth above, of a stock
option (“Option”) to purchase shares of the common stock, par value $.001 per
share (the “Shares”), of the Company at the price (the “Exercise Price”) set
forth in the attached Notice of Stock Option Grant (which is expressly
incorporated herein and made a part hereof, the “Notice of Grant”), upon the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual promises and undertakings
hereinafter set forth, the parties hereto agree as follows:

1.     Grant of Option. On behalf of the Company, the Board hereby grants to the
Optionee an Option to purchase, subject to the terms and conditions of this
Agreement, that number of Shares of the Company set forth in the Notice of Grant
(the “Optioned Shares”), at an exercise price per share equal to the Exercise
Price set forth in the Notice of Grant, subject to the terms and conditions of
this Agreement. The Option is intended to be a Non-Qualified Stock Option,
meaning that it is not qualified as an “Incentive Stock Option” as described in
Section 422 of the Internal Revenue Code of 1986 (“Code”), as amended.

2.     Term. The term of the Option commences on the date of this Agreement and
expires on the Expiration Date set forth in the Notice of Grant unless otherwise
terminated in accordance with the terms of the Notice of Grant or this
Agreement.

3.     Time of Exercise. Except as otherwise provided in this section or unless
accelerated in the discretion of the Board, the Option will become exercisable
during its term in accordance with the Vesting Schedule set forth in the Notice
of Grant. Shares as to which the Option becomes exercisable may be purchased at
any time prior to the expiration or termination of the Option.

(a) This Option will become fully vested and exercisable upon a Change in
Control. Prior to the closing of a transaction that would result in a Change in
Control, the Company will notify the Optionee in writing or electronically that
the Option will be exercisable (subject, however, to the requirement that the
Change in Control actually occur) for a period of time determined by the Company
in its sole discretion, and the Option will terminate upon the expiration of
such period for no consideration, unless otherwise determined by the Company.

4.     Termination of Option.

--------------------------------------------------------------------------------

(a) If the Optionee is Terminated for any reason except death or Disability,
then the Optionee may exercise the Option (i) only to the extent that the Option
would have been exercisable on the Termination Date and (ii) no later than three
months after the Termination Date, but in any event, no later than the
Expiration Date.

(b) If the Optionee is Terminated because of the Optionee’s death or Disability
(or the Optionee dies within three months after a Termination other than for
Cause or because of Optionee’s Disability), then the Option (i) may be exercised
only to the extent that such Option would have been exercisable by the Optionee
on the Termination Date and (ii) must be exercised by the Optionee (or the
Optionee’s legal representative or authorized assignee) no later than twelve
months after the Termination Date, but in any event no later than the Expiration
Date.

(c) Notwithstanding the provisions in paragraphs 4(b) and 4(c), if the Optionee
is Terminated for Cause, neither the Optionee, the Optionee’s estate nor such
other person who may then hold the Option will be entitled to exercise the
Option whatsoever, whether or not, after the Termination Date, the Optionee may
receive payment from the Company or any Parent, Subsidiary or Affiliate of the
Company for vacation pay, for services rendered prior to the Termination Date,
for services rendered for the day on which Termination occurs, for salary in
lieu of notice, for severance or for any other benefits; provided, however, that
the Board will give the Optionee an opportunity to present to the Board evidence
on the Optionees’s behalf that the provisions of this paragraph 4(d) should not
apply and, in the alternative, paragraph 4(b) or 4(c) will apply. For the
purpose of this paragraph 4(d), Termination will occur on the date when the
Company dispatches notice or advice to the Optionee that the Optionee is
Terminated.

5.     Method of Exercise. This Option is exercisable by delivery of an exercise
notice in the form attached as Exhibit A (the “Exercise Notice”) or in a manner
and pursuant to procedures as the Board may determine, which will state the
election to exercise the Option, the number of Shares for which the Option is
being exercised, and other representations and agreements as may be required by
the Company. The Exercise Notice will be accompanied by payment of the aggregate
Exercise Price as to all Shares being acquired, together with any applicable tax
withholding. This Option will be deemed to be exercised upon receipt by the
Company of a fully executed Exercise Notice accompanied by the aggregate
Exercise Price, together with any applicable tax withholding.

6.     Method of Payment. Payment of the aggregate Exercise Price may be by any
of the following, or a combination thereof, at the election of the Optionee:

(a) cash;

(b) check;

(c) to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act of
2002, a promissory note;

(d) to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act of
2002, surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Shares being acquired;

--------------------------------------------------------------------------------

(e) by asking the Company to withhold Shares from the total Shares to be
delivered upon exercise equal to the number of Shares having a value equal to
the aggregate Exercise Price of the Shares being acquired;

(f) in accordance with any broker-assisted cashless exercise procedures approved
by the Company and as in effect from time to time;

(g) any combination of the foregoing methods of payment; or

(h) other consideration and method of payment for the issuance of Shares to the
extent permitted by applicable laws.

7.     Taxes.

(a) Withholding. Optionee agrees to arrange for the satisfaction of all federal,
state, local and foreign income and employment tax withholding requirements
applicable to the Option exercise. Optionee acknowledges and agrees that the
Company may refuse to honor the exercise and refuse to deliver the Shares if
withholding amounts are not delivered at the time of exercise.

(b) Code Section 409A. Under Code Section 409A, an Option that vests after
December 31, 2004 that was granted with a per Share exercise price that is
determined by the Internal Revenue Service (the “IRS”) to be less than the Fair
Market Value of a Share on the date of grant (a “discount option”) may be
considered “deferred compensation.” An Option that is a discount option may
result in (i) income recognition by the Optionee prior to the exercise of the
Option, (ii) an additional twenty percent (20%) tax, and (iii) potential penalty
and interest charges. Optionee acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the fair market value of a Share on the date of grant
in a later examination. Optionee agrees that if the IRS determines that the
Option was granted with a per Share exercise price that was less than the Fair
Market Value of a Share on the date of grant, Optionee shall be solely
responsible for Optionee’s costs related to such a determination.

8.     Legal Compliance. Optionee may not exercise the Option unless the
exercise of the Option and the issuance of the Optioned Shares comply with
applicable law. The Company will be relieved of any liability with respect to
any delayed issuance of shares or its failure to issue shares if such delay or
failure is necessary to comply with applicable laws.

9.     Adjustments Upon Changes in Capitalization. In the event that any
dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares occurs,
the Board, in order to prevent diminution or enlargement of the benefits or
potential benefits intended to be made available under this Option, will
equitably adjust the number, class, and Exercise Price of Shares covered by this
Option to prevent enlargement or diminution of the value of this Option.

--------------------------------------------------------------------------------

Any such adjustment shall be done in a manner consistent with Code Section 409A
and Treasury Regulations section 1.409A -1 et seq.

10.     Investment Representation and Legend of Certificates.

(a) The Optionee acknowledges and agrees that, for any period in which a
registration statement, with respect to the Option and/or Shares under the
Securities Act of 1933, as amended (the “Securities Act”), is not effective, the
Optionee will hold the Option and will purchase and/or own the Optioned Shares
for investment and not for resale or distribution. The Company will have the
right to place upon the face and/or reverse side of any stock certificate or
certificates evidencing the Optioned Shares such legend as the Board may
prescribe for the purpose of preventing disposition of such Optioned Shares in
violation of the Securities Act.

(b) If a registration statement under the Securities Act is not in effect with
respect to the Shares issuable upon exercise, the Company may require as a
condition precedent that the Optionee, upon exercising the Option, deliver to
the Company a written representation and undertaking, satisfactory in form and
substance to the Company, that, among other things, the Optionee is acquiring
the Shares for his own account for investment and not with a view to or for sale
in connection with any distribution of the security.

11.     No Evidence of Employment or Service. Nothing contained in this
Agreement confers upon the Optionee any right to continue in employment with the
Company, its parent or any of its subsidiaries or interfere in any way with the
right of the Company, its parent or its subsidiaries (subject to the terms of
any separate agreement to the contrary) to terminate the Optionee’s business
relationship or to increase or decrease the Optionee’s compensation at any time.

12.     Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of the Optionee only by the Optionee. The terms
of this Agreement is binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

13.     Specific Performance. The Optionee expressly agrees that the Company
will be irreparably damaged if the provisions of this Agreement are not
specifically enforced. Upon a breach or threatened breach of the terms,
covenants and/or conditions of this Agreement by the Optionee, the Company will,
in addition to all other remedies, be entitled to a temporary or permanent
injunction, without showing any actual damage, and/or decree for specific
performance, in accordance with the provisions hereof and thereof. The Board has
the power to determine what constitutes a breach or threatened breach of this
Agreement. Any such determinations will be final and conclusive and binding upon
the Optionee.

14.     Notices. All notices or other communications which are required or
permitted hereunder will be in writing and sufficient if personally delivered or
sent by telecopy, sent by nationally-recognized overnight courier, or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

--------------------------------------------------------------------------------

(a) if to the Optionee, to the address (or telecopy number) set forth on the
Notice of Grant; and

(b) if to the Company, to its principal executive office as specified in any
report filed by the Company with the Securities and Exchange Commission or to
such address as the Company may have specified to the Optionee in writing,
Attention: Corporate Secretary;

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied, (ii) on the first
Business Day (as hereinafter defined) after dispatch, if sent by
nationally-recognized overnight courier and (iii) on the third Business Day
following the date on which the piece of mail containing such communication is
posted, if sent by mail. As used herein, “Business Day” means a day that is not
a Saturday, Sunday or a day on which banking institutions in the city to which
the notice or communication is to be sent are not required to be open.

15.     No Waiver. No waiver of any breach or condition of this Agreement will
be deemed to be a waiver of any other or subsequent breach or condition, whether
of like or different nature.

16.     Optionee Undertaking. The Optionee agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Optionee pursuant
to the express provisions of this Agreement.

17.     Definitions. For purposes of this Agreement and the Notice of Grant,
capitalized terms have the following meanings:

(a) “Affiliate” means any entity or person that directly, or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with, another entity, where “control” (including the terms “controlled
by” and “under common control with”) means the possession, directly or
indirectly, of the power to cause the direction of the management and policies
of the entity, whether through the ownership of voting securities, by contract
or otherwise.

(b) “Cause” means (i) the conviction of the Optionee of a crime involving a
sentence of incarceration or of a felony with or without a sentence of
incarceration; (ii) the commission of an act by the Optionee constituting fraud,
embezzlement or other material financial dishonesty against the Company, or of
an act of moral turpitude which in the opinion of counsel to the Company would
constitute a crime under the laws of the United States or China (or any of their
state or local laws) and which, in case of any of the foregoing, in the good
faith judgment of the Company, is likely to cause harm to the business of the
Company, taken as a whole; (iii) the repeated refusal or failure by the Optionee
to use his reasonable and diligent efforts to follow the lawful and reasonable
directives of the Chief Executive Officer or Board with respect to a matter or
matters within the control of the Optionee; (iv) the Optionee’s willful or gross
neglect in carrying out his material duties and responsibilities under any
employment agreement with the Company; or (v) a material breach by the Optionee
of any provision of any employment agreement with the Company.

--------------------------------------------------------------------------------

(c) “Change in Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the "beneficial owner" (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company's then outstanding voting securities; and

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets;

(iii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

For the avoidance of doubt, a transaction will not constitute a Change in
Control if: (i) its sole purpose is to change the state of the Company’s
incorporation, or (ii) its sole purpose is to create a holding company that will
be owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction.

(d) “Disability” has the meaning provided in the Optionee’s employment
agreement. If “Disability” is not defined therein, “Disability” means the
inability of the Optionee to perform the duties of his position or any
substantially similar employment position by reason of a physical or mental
disability or infirmity for a continuous period of six months, as determined by
the Board. The date of such Disability will be the last day of such six-month
period or the date on which the Optionee submits such medical evidence,
satisfactory to the Company, that the Optionee has a physical or mental
disability or infirmity that will likely prevent the Optionee from performing
the Optionee’s work duties for a continuous period of six months or longer, as
the case may be.

--------------------------------------------------------------------------------

(e) “Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company, if each of the corporations in the
chain (other than the Company) owns stock possessing 50% or more of the combined
voting power of all classes of stock in one of the other corporations in the
chain.

(f) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
(other than the last corporation) in the unbroken chain owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in the chain.

(g) “Termination” or “Terminated” means that the Optionee has for any reason
ceased to provide services as an employee, officer, director, Optionee,
independent contractor, or advisor to the Company or any Parent, Subsidiary or
Affiliate of the Company. The Optionee will not be deemed to have ceased to
provide services in the case of (i) sick leave, (ii) military leave, or (iii)
any other leave of absence approved by the Board, provided, that such leave is
for a period of not more than three months, unless reemployment or reinstatement
upon the expiration of such leave is provided by contract or statute. In the
case the Optionee is on an approved leave of absence, the Board may suspend
vesting of the Option while the Optionee is on leave from the Company or any
Parent, Subsidiary or Affiliate of the Company. The Board has the sole
discretion to determine whether the Optionee has ceased to provide services and
the applicable Termination Date.

(h) “Termination Date” means the effective date of Termination, as determined by
the Board.

18.     Interpretation. The Company intends that no payments under this
Agreement will be subject to the tax imposed by Code Section 409A. This
agreement will be interpreted and administered in a manner that avoids the
imposition of any increase in tax under Code section 409A(a)(1)(B), and any
ambiguities herein will be interpreted to satisfy the requirements of Code
section 409A or any exemption thereto.

19.     Governing Law. This Agreement is governed by, and will be construed in
accordance with, the laws of the State of Nevada applicable to contracts made
and to be wholly performed therein, without giving effect to its conflicts of
laws principles.

20.     Counterparts; Facsimile Execution. This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original, but all of
which together will constitute one and the same instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding execution and
delivery for all purposes.

21.     Entire Agreement. This Agreement (including the Notice of Grant and the
Exercise Notice) constitute the entire agreement between the parties with
respect to the subject matter hereof, and supersedes all previously written or
oral negotiations, commitments, representations and agreements with respect to
the subject matter hereof, and may not be modified adversely to the Optionee’s
interest except by means of a writing signed by the Company and Optionee.

--------------------------------------------------------------------------------

22.     Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provisions of this Agreement, and this Agreement will
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein.

23.     WAIVER OF JURY TRIAL. THE OPTIONEE HEREBY EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

By Optionee’s signature and the signature of the Company’s representative below,
Optionee and the Company agree that this Option is granted under and governed by
the terms and conditions of this Agreement. Optionee has reviewed this Agreement
in its entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of this Agreement.

LONGHAI STEEL INC.

By: /s/ Chaojun Wang               
Name: Chaojun Wang
Title: Chief Executive Officer

OPTIONEE

/s/ Jeff Cooke                              
Jeff Cooke

--------------------------------------------------------------------------------

EXHIBIT A

LONGHAI STEEL INC.

EXERCISE NOTICE

Longhai Steel Inc.
No. 1 Jingguang Road, Neiqiu County
Xingtai City, Hebei Province, 054000
People’s Republic of China

1.     Exercise of Option. Effective as of today, ________________, 20__, the
undersigned (“Optionee”) hereby elects to purchase ______________ shares of the
common stock (the “Shares”) of Longhai Steel Inc. (the “Company”) under the
option (the “Option”) represented by the Stock Option Agreement dated January
11, 2012 (the “Option Agreement”).

2.     Delivery of Payment. Optionee herewith delivers to the Company the full
purchase price for the Shares and any and all withholding taxes due in
connection with the exercise of the Option.

3.     Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Option Agreement and agrees to abide by and be
bound by its terms and conditions.

4.     Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to the Optionee as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in the Option Agreement.

5.     Tax Consultation. Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s purchase or disposition of the
Shares. Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

6.     Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this Exercise Notice
will inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Exercise Notice is
binding upon Optionee and his or her heirs, executors, Boards, successors and
assigns.

--------------------------------------------------------------------------------

7.     Entire Agreement; Governing Law. The Option Agreement and Notice of Grant
are incorporated herein by reference. This Exercise Notice, the Option
Agreement, and Notice of Grant constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and Optionee with respect to
the subject matter hereof, and may not be modified adversely to the Optionee’s
interest except by means of a writing signed by the Company and Optionee. This
Exercise Notice is governed by the internal substantive laws, but not the choice
of law rules, of Nevada.

Submitted by: Accepted by:     Optionee LONGHAI STEEL INC.     Signature
Signature ____________________________ ____________________________ Print Name
Print Name Jeff Cooke ____________________________   Address   No. 1 Jingguang
Road, Neiqiu County   Xingtai City, Hebei Province, 054000   People’s Republic
of China       Date Received: ____________


--------------------------------------------------------------------------------